DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdos (U.S. 20150323124) in view of Scribner (U.S. 5,697,190), and in further view of Wobben (U.S. 20050072067) and Wu (U.S. 20040069922).
In re Claims 1, 7-8, 11, and 14 Erdos teaches a combination of a super terranean fence post (402) and a base (100) capable of the intended use of supporting the superterranean fence post.  Superterranean refers to lying, dwelling, or active above or on the earth's surface.  Fence posts in fences have sections that stick above the ground.  The base has a body with a ground-engaging surface on the underside of foundation/sheets (1312) which may be made from durable plastic or rubber. Although, the base may be weighed down by concrete ballast blocks, this is optional.  (Paragraph 67).  Thus, the body is considered free of concrete.
The body has a first layer having a plurality of beams (102B,1308) positioned on and supported by the ground engaging surface.  The entire structure of the base (100) taught by Erdos is on the ground engaging surface of the foundation. The term fasten means to close or join securely, to fix or hold in place.   Therefore the first layer of beams is on and supported by and fastened/joined to the foundation which is formed 
Erdos does not teach a foundation member which is a continuous sheet of durable material.
Scribner teaches a support for a pole with a foundation member (22) that engages the ground and is formed from a continuous sheet of durable material.  (Figures 1-5)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdos with the teaching of Scribner.  Adding the continuous foundation member would structural reinforce the base taught by Erdos.
Erdos does not teach using an adjustment mechanism of at least one foot member underneath the ground engaging surface to accommodate uneven ground.  
Wobben teaches the use of beams (11,14,21) as adjustment mechanisms/foot members beneath a base (4).  The beams have a length.  (Figure 2,4)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erdos with the teachings of Wobben. Using spaced beams or posts rather than a solid base allows for adjustments due to changes 
Erdos has been previously discussed but does not teach a shell that rests on the foundation and covers the layers.
Wu teaches a cover/shell (5,13) at the base of a post (1) that covers/(is on top of) the mount (2,9) for the post.  The shell is made of sheet metal and  has an upper planar surface and side planar surfaces extending downward from the upper planar surface and transverse thereto. (Figures 1-4; Paragraph 0022,0023)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cover into Erdos as taught by Wu because post base covers are known and they provide an attractive aesthetic appearance to the post and base by hiding the support structure and hardware of the base.  In the combination the cover would rest on/be supported by the foundation and cover the layers of beams.  
In re Claim 2, Erdos has been previously discussed but does not teach that the footprint has a minimum width equal to at least one third of a height of the fence post.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to specify a width to height ratio of at least one third, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  A relationship between the post height and base width in this range would .
Response to Arguments
Applicant's arguments filed on 2/23/2021 with respect to the claims have been considered but are moot in view the amended claim language directed to a shell, requiring a new ground(s) of rejection based on the Wu reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






AGB
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633